Citation Nr: 0821853	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-37 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to continuation of Vocational Rehabilitation 
benefits under Title 38, Chapter 31 of the United States 
Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969 and from February 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 action of the Vocational 
Rehabilitation and Employment (VR&E) office of the RO that 
declared the veteran to have been rehabilitated under the 
terms of the current rehabilitation plan.  The veteran 
contends that he is not rehabilitated and that benefits 
should accordingly continue.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  As of March 1, 2007, the veteran is shown to have been 
vocationally rehabilitated as presented by the terms of the 
rehabilitation plan to which he agreed in September 2006.  



CONCLUSION OF LAW

The veteran was not entitled to continuation of vocational 
rehabilitation under the terms of the September 2006 
rehabilitation plan.  38 U.S.C.A. §§ 3104, 3109, 3121 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 21.76, 21.160, 21.162 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The statutes and regulations governing adjudication of this 
case arise under Chapter 31 of Title 38 of the United States 
Code.  The VCAA does not apply to claims arising under this 
chapter.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) to the effect that the VCAA applies only to provisions 
under Chapter 51 of Title 38, United States Code.  

The RO provided the veteran with a Statement of the Case 
(SOC) in November 2007 that incorporated the text of the 
regulation governing the issue on appeal (38 C.F.R. §§ 
21.160, 21.283) and the reasons the claim was denied in 
detail.  The veteran was also advised of his entitlement to a 
hearing before the RO's hearing officer and/or before the 
Board, but he did not request such a hearing.  

The veteran's medical symptoms are not relevant to the issue 
on appeal, so medical examination of the veteran is not 
required.  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the veteran is 
not prejudiced by adjudication of his claim at this time.  


II.  Analysis

A veteran who has pursued a program of independent living 
services will be considered rehabilitated when all goals of 
the program have been achieved; or, if not achieved, when (1) 
the veteran nevertheless has achieved a substantial increase 
in the level of independence with the program assistance 
provided; (2) the veteran has maintained the increased level 
of independence for at least 60 days; and, (3) further 
assistance is unlikely to significantly increase the 
veteran's level of independence.  38 C.F.R. § 21.283(e).  

The veteran states in his NOD that he has not been 
rehabilitated because "independent living service does not 
equal rehabilitation."  The veteran stated in his 
Substantive Appeal that he had agreed to independent living, 
but that the VA VR&E office did not live up to its 
"agreement" with the veteran in that he was not enabled to 
attend Carolina Bible College until he obtained a degree in 
bible studies.  

The veteran was found in October 2000 to be eligible for 
vocation rehabilitation benefits under Chapter 31.  He stated 
that his long-range goal was employment in the field of 
social work/human services via participation in a Bachelors 
of Social Work (BSW) Program at Methodist College.  

A January 2002 Individualized Written Rehabilitation Plan 
(IWRP) stated a program goal to obtain and maintain 
employment in the occupational group of human services 
workers, with a specific interim objective that the veteran 
would complete a BSW from Methodist College.  However, the 
veteran's training program was interrupted in August 2002 due 
to unsatisfactory academic progress; during counseling the 
veteran stated an intention to pursue training toward another 
educational objective more consistent with his interests, 
aptitudes and abilities.  

Another IWRP was executed by VA and by the veteran in July 
2003.  The stated program goal was to obtain and maintain 
employment in the occupational group of human services 
workers, with a specific interim objective that the veteran 
would complete an associate's degree in pre-social work from 
Central Carolina Community College.  However, the veteran 
once again failed to make satisfactory academic progress, and 
his training program was interrupted in May 2004 for 
reevaluation.  

A June 2004 VA Special Report of Training by the veteran's 
case manager notes that the veteran had been unable to 
sustain minimum academic standards in two different programs 
and that, while the veteran might have a strong work ethic, 
his academic abilities were too limited to continue working 
toward a four-year degree.  Also, the veteran's service-
connected PTSD was felt to preclude eventual employment as a 
social worker due to the confrontational and stressful nature 
of such work.  The case manager stated that the veteran would 
be reevaluated for some hands-on program or limited 
certification program designed to provide the skills and 
abilities to obtain some type of employment.  

During counseling in December 2004, the veteran agreed that 
services under an individualized independent living plan 
(IILP) would be in his best interest, with an objective of 
maximizing the veteran's community and volunteer service at 
the North Carolina Veterans Home and completion of 1-2 bible 
studies certificate courses to enhance his value as an asset 
to the Veterans Home.  

An IILP was prepared by VA in January 2005, but the veteran 
did not sign the plan.  One of the intermediate objectives of 
this plan was to maximize performance in community/volunteer 
activities, use of community resources, and avocational 
pursuits by enrolling in and completing 1-2 biblical studies 
certificate courses at Carolina Bible College.  The January 
2005 IILP, if effective, would have expired on its own terms 
in June 2005.  

A Special Report of Training dated in July 2005 states that 
the veteran had completed three courses at Carolina Bible 
College and would need three more courses to be awarded a 
certificate in bible studies.  It was noted that the veteran 
volunteered daily at the North Carolina Veterans Home, where 
he performed duties as a chaplain's assistant.  

A Special Report of Training dated in February 2006 states 
that the veteran had not attended classes at the Bible 
College for the past five months because of transportation 
problems, but expected to return to class and complete 
training by July.  

In August 2006, the veteran's case manager noted that the 
January 2005 IILP had only authorized one or two classes at 
certificate level, whereas the veteran had actually attended 
additional classes that were not approved.  

The case manager noted that the veteran had not signed the 
January 2005 IILP and refused to sign the document because he 
was unhappy at being denied training through issuance of a 
certificate.  The case manager authorized payment for the 
additional courses taken to date, but denied further training 
until the veteran signed an IILP.  

Finally, the case manager stated an opinion that the veteran 
could be declared rehabilitated at this point, but that the 
decision to close the case or provide further services would 
be based on the outcome of counseling.  

The veteran had counseling in September 2006 toward 
developing a new rehabilitation plan.  The veteran initially 
talked about completing a certificate program at the Bible 
College that would qualify him for work as a minister, but 
the counselor informed him that such training would not be 
authorized because the achievement of a vocational goal had 
been found to be infeasible.  

The veteran requested training in how to use a personal 
computer (PC) that he had been previously provided by VR&E, 
as the PC would enable him to produce flyers, calendars, 
rosters and other correspondence useful to his church duties.  

As a result of the counseling described above, a new IILP was 
executed in September 2006.  The program goal cited was to 
have the veteran maximize his independent living skills, 
heighten community involvement and enhance quality of life, 
and also to obtain basic computer skills in MS Word.  
Intermediate objective one was to obtain basic computer 
skills in MS Word; intermediate objective two was for the 
veteran to volunteer on a regular basis at the North Carolina 
State Veterans Home; intermediate objective three was for the 
veteran to maintain stability of physical and mental health.  

In February 2007, the veteran's counselor stated that the 
veteran had been provided computer repair and computer 
training and that the veteran was now using the computer in 
furtherance of his volunteer work; accordingly, the terms of 
the September 2006 IILP had been met and the veteran was 
declared rehabilitated.  

In March 2007, the veteran was sent the letter on appeal, 
informing him that he had been declared rehabilitated under 
the September 2006 IILP but that he could still apply for 
additional services, either because his disabilities had 
worsened and more services were needed to maintain 
independence or because the disabilities and other 
impairments had improved and job training was now suitable.  

The veteran filed a VA Form21-4138 (Statement in Support of 
Claim) in March 2007 requesting an administrative review of 
the RO's decision.  The veteran argued that he had not been 
rehabilitated; that he had no employment; that the career 
path he had sought via VR&E had not been followed; that a 50 
percent rating for service-connected PTSD should not preclude 
his attendance at school; and that he wanted to improve his 
life, which could be accomplished through further 
rehabilitation.  

In May 2007, the RO issue an administrative decision advising 
the veteran that he was considered rehabilitated from 
independent living services and did not meet the criteria for 
any other current VR&E benefits.  However, the veteran was 
eligible to reapply for VR&E services whenever he believed 
his situation had improved.  

Based on the evidence, the Board finds that the goals of the 
IILP were achieved; accordingly, the veteran was 
rehabilitated under the terms of 38 C.F.R. § 21.283(e).  

As a threshold matter, the Board finds that the IRWPs of 
January 2002 and July 2003 were properly terminated by the RO 
for failure to make sufficient academic progress.  See 
38 C.F.R. § 21.7153(a), stating that in order to receive 
educational assistance for pursuit of a program of education, 
an individual must maintain satisfactory progress; VA will 
discontinue education if the individual does not maintain 
satisfactory  progress according to the regularly prescribed 
standards of the educational institution he or she is 
attending.  

The Board also finds that the January 2005 IILP, which 
authorized attendance at Bible College, was not effective.  
See 38 C.F.R. § 21.92, stating that a rehabilitation plan 
must be jointly prepared by VA and the veteran and that the 
terms and conditions of the plan must be approved and agreed 
to by VA and the veteran; in this case, the veteran did not 
sign - and, accordingly, did not approve - the January 2005 
IILP.  

However, even though the January 2005 IILP was ineffective, 
the veteran nonetheless received the full benefit thereof, 
and more.  The January 2005 IILP document authorized 1-2 
bible courses; VA in fact paid for 3 bible courses.  Nothing 
in the January 2005 IILP, or any other VA document, asserts 
that VA was authorizing the veteran to pursue bible courses 
through certification.  

The September 2006 IILP was effective under 38 C.F.R. § 21.92 
in that it was prepared and executed by the appropriate 
parties, and the objectives of that IILP were met.  The 
veteran is shown to have been trained to use his VA-supplied 
computer to the level of competence required under the IILP.  
He is also shown to satisfy the other objectives of that IILP 
(i.e., volunteering on a regular basis at the North Carolina 
State Veterans Home and maintaining stability of physical and 
mental health).  

Because the goals and objectives of the September 2006 IILP 
were clearly met as of March 1, 2007, the Board finds that 
the veteran was vocationally rehabilitated under the terms of 
that plan and is not entitled to continuation of benefits 
thereunder.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Continuation of Vocational Rehabilitation benefits under 
Title 38, Chapter 31 of the United States Code is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


